                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 DAVID GULDSETH, MD,                              *
                                                  *
                Plaintiff,                        *
                                                  *
                v.                                *
                                                  *       Civil Action No. 17-cv-12112-ADB
 FAMILY MEDICINE ASSOCIATES LLC                   *
 and GREGORY BAZYLEWICZ, MD,                      *
                                                  *
                Defendants.                       *
                                                  *

               MEMORANDUM AND ORDER ON MOTION TO DISMISS

BURROUGHS, D.J.

       Plaintiff David Guldseth (“Guldseth”) brings this action pursuant to Massachusetts

General Laws Chapter 93A alleging that Defendants Family Medicine Associates, LLC and

Gregory Bazylewicz, MD (“Defendants”) lured him to Massachusetts under the guise that he

would take over the practice of a retiring Family Medicine Associate physician and subsequently

failed to deliver said practice. [ECF No. 1 (“Compl.”) ¶ 1]. Presently before the Court are

Defendants’ motion to dismiss for failure to prosecute, [ECF No. 35], and Guldseth’s opposition

and Motion to Expedite, [ECF No. 36]. According to Defendants, Guldseth has failed to comply

with this Court’s August 20, 2019, Order, [ECF No. 33], which compelled Guldseth to respond

to Defendants’ requests for production and interrogatories and to appear for a deposition. [ECF

No. 35 at 1]. For the reasons set forth below, Defendants’ motion to dismiss [ECF No. 35] is

DENIED. Guldseth’s “Motion to Expedite the Production of Documents,” [ECF No. 36], is

likewise DENIED. Guldseth is ordered to provide three additional reasonable dates when he

would be available for deposition by October 1, 2019.
       The parties are reminded at the outset that there is a discovery schedule in place, which

anticipated fact discovery closing by October 30, 2019. [ECF No. 22]. The Court assumes that

the parties are complying with that schedule.

I.     BACKGROUND

       On October 27, 2017, Guldseth filed a complaint, alleging that Defendants violated

Massachusetts General Laws Chapter 93A when they lured him to Massachusetts with the

promise of transferring a retiring physician’s practice to him and subsequently failed to provide

that practice. [Compl. ¶ 1]. Defendant Family Medicine Associates, LLC answered on February

15, 2018. [ECF No. 6]. Guldseth failed to serve Defendant Bazylewicz. The Court then

proposed a Scheduling Conference, [ECF No. 7], which was postponed on numerous occasions

due to Guldseth’s failure to attain legal representation. [ECF Nos. 10, 12, 16, 18]. While that

Conference was being postponed, Family Medicine Associates, LLC moved to dismiss the claim

against Bazylewicz. [ECF No. 25]. The Court granted that motion in part, but allowed Guldseth

an opportunity to serve Bazylewicz. [ECF No. 27]. Bazylewicz answered on June 7, 2019.

[ECF No. 28]. In June, Guldseth also responded to Defendants’ first set of interrogatories with

short, handwritten answers to some of their questions. [ECF No. 31].

       In August 2019, Defendants moved to compel Guldseth to respond to requests for

production and interrogatories and to appear for a deposition. [ECF No. 32]. Citing Guldseth’s

failure to oppose, the Court granted that motion on August 20, 2019. [ECF No. 33]. Guldseth

was given until August 27, 2019, to provide three dates in September when he would be

available for deposition. [Id.]. He also had until September 3, 2019, to respond to all

interrogatories, requests for admission, and requests for production. [Id.].




                                                 2
       Guldseth did not satisfy the terms of the Court’s August 20 Order. On September 10,

2019, Defendants moved to dismiss for failure to prosecute under Rule 41(b) of the Federal

Rules of Civil Procedure. [ECF No. 35]. Guldseth responded in opposition on September 16,

2019, and provided September 19, 20, and 23 as potential dates to be deposed. [ECF No. 36].

II.    DISCUSSION

       Rule 41(b) provides that, “[i]f the plaintiff fails to prosecute or comply with . . . a court

order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P.

41(b). “Courts should only impose this severe sanction where the plaintiff’s conduct is

‘extreme.’” Humphrey v. Comoletti, No. 15-cv-14170, 2018 WL 2709205, at *2 (D. Mass. June

5, 2018) (quoting Chamorro v. Puerto Rican Cars, Inc., 304 F.3d 1, 4 (1st Cir. 2002)).

“[E]xtreme misconduct comes in many shapes and forms, ranging from protracted foot-dragging

to defiance of court orders to ignoring warnings to other aggravating circumstances.” Chamorro,

304 F.3d at 4–5. Still, “dismissal orders typically are measures of last resort, reserved for

extreme cases.” Torres-Vargas v. Pereira, 431 F.3d 389, 393 (1st Cir. 2005).

       Though Guldseth failed to comply with the Court’s August 20 Order, he alleges that he

did not receive the Order until September 10, 2019, and that Defendants have likewise failed to

respond to his discovery requests, including document requests. [ECF No. 36 at 1]. When faced

with the Defendants’ motion to dismiss, Guldseth immediately opposed the motion. [ECF No.

36]. At this time, the Court will not read any bad faith into his previous silence as compared to

his sudden response.

       When he did respond on September 16, 2019, however, Guldseth offered September 19,

20, and 23 for a deposition. Guldseth is therefore ordered to provide three additional dates that

would be reasonable for a deposition by October 1, 2019.




                                                  3
III.    CONCLUSION

        Defendants’ motion to dismiss, [ECF No. 35], is DENIED. Guldseth’s motion to

 expedite, [ECF No. 36], is likewise DENIED. The Court reminds the parties that it has imposed

 a discovery schedule, which anticipates a completion of discovery by October 30, 2019. The

 Court will assume that both parties are acting in good faith to effectuate that timeline. The

 parties are hereby warned that any further evasion of this Court’s orders may result in a dismissal

 or other sanctions. See, e.g., Humphrey, 2018 WL 2709205, at *3. Guldseth is ordered that, by

 October 1, 2019, he must provide three additional dates for deposition.

        SO ORDERED.

 September 25, 2019                                           /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




                                                  4
